DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed on February 19th, 2021 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOS transistor having first and second insulating spacers which are substantially parallelepiped-shaped.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Patent 6,271,563).
In re claim 1, Yu discloses a MOS transistor comprising a conductive gate 20 (see col. 2, lines 54-65 and fig. 1); source and drain regions 14/16 adjacent to the conductive gate 20 (see col. 2, lines 54-65 and fig. 1); and first 22 (left side) and second 22 (right side) insulating spacers which are substantially parallelepiped-shaped and 

    PNG
    media_image1.png
    375
    726
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Yu discloses wherein the conductive gate 20 partially covers the first and second insulating spacers 22 (see col. 2, lines 54-65 and fig. 1).
In re claim 4, as applied to claim 1 above, Yu discloses wherein the conductive gate 20 has a height that is greater than a height of the first and second insulating spacers 22 (see col. 2, lines 54-65 and fig. 1).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Pub. 2009/0020806).
In re claim 1, Anderson discloses a MOS transistor comprising a conductive gate 310 (see paragraph [0062] and fig. 5); source and drain regions 304/305 adjacent to the conductive gate 310 (see paragraph [0061] and fig. 5); and first 322 and second 321 

    PNG
    media_image2.png
    435
    622
    media_image2.png
    Greyscale

In re claim 2, as applied to claim 1 above, Anderson discloses wherein the conductive gate 310 partially covers the first 322 and second 321 insulating spacers (see paragraph [0065] and fig. 5).
In re claim 3, as applied to claim 1 above, Anderson discloses wherein the first insulating spacer 322 has a different width than the second insulating spacer 321 (see paragraph [0065] and fig. 5).
In re claim 4, as applied to claim 1 above, Yu discloses wherein the conductive gate 310 has a height that is greater than a height of the first 322 and second 321 insulating spacers (see paragraph [0065] and fig. 5).
Claim(s) 1, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alptekin et al. (U.S. Pub. 2015/0108590).
In re claim 1, Alptekin discloses a MOS transistor comprising a conductive gate 52A (see paragraph [0050] and fig. 8); source and drain regions 34A/36A adjacent to the conductive gate 52A (see paragraph [0034] and fig. 8); and first 58A (left side) and second 58A (right side) insulating spacers which are substantially parallelepiped-shaped and positioned on opposite sides of the conductive gate 52A (see paragraph [0053] and fig. 8).

    PNG
    media_image3.png
    550
    759
    media_image3.png
    Greyscale

In re claim 5, as applied to claim 1 above, Alptekin discloses wherein the conductive gate 52A is formed on a silicon-on- insulator substrate (see paragraph [0018] and fig. 8).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (U.S. Pub. 2015/0108590) in view of Anderson et al. (U.S. Pub. 2009/0020806).
In re claim 8, as applied to claim 7 above, Alptekin discloses wherein the second MOS transistor includes a conductive second gate 52B (see paragraph [0050] and fig. 8); second source and drain regions 34B/36B adjacent to the second gate 52B (see paragraph [0034] and fig. 8); and insulating third spacers 58B positioned on opposite sides of the second gate 52B (see paragraph [0053] and fig. 8).

However, Anderson discloses in a same field of endeavor, an integrated circuit, including inter-alia, insulating spacers 321, 322 each having varying width (see paragraph [0065] and fig. 5).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Anderson into the integrated circuit of Alptekin in order to enable the insulating third spacers each having a varying width to be formed because in doing so the insulating spacers having varying width control the positioning of the deep source region and deep drain region (see paragraph [0025]).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 10, as applied to claim 7 above, Alptekin in combination with Anderson discloses wherein the first spacer 322 has a different width than the second spacer 321 (see paragraph [0065] and fig. 5 of Anderson).
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alptekin et al. (U.S. Pub. 2015/0108590) in view of Yu et al. (U.S. Patent 6,271,563).
In re claim 9, as applied to claim 7 above, Alptekin is silent to wherein the first gate partially covers the first and second spacers.
However, Yu discloses in a same field of endeavor, an integrated circuit, including, inter-alia, wherein the first gate 20 (T-shaped gate) partially covers the first and second spacers 22 (see col. 2, lines 54-65 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique as taught by Yu into the integrated device of Alptekin in order to enable the first gate partially covers the first and second spacers to be formed because in doing so would minimize the short channel effect (see Abstract of Yu).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flachowsky et al. (U.S. Pub. 2017/0025442) in view of Yu et al. Yu et al. (U.S. Patent 6,271,563).
In re claim 12, Flachowsky discloses a device, comprising: a first transistor, including a first conductive gate 303 (see paragraph [0037] and fig. 7); and first insulating spacers 315 positioned on opposite sides of the first conductive gate 303, the first insulating spacers 315 having a tapered shape (see paragraph [0040] and fig. 7); and a second transistor, including a second conductive gate 701 (see paragraph [0064] and fig. 7); and second insulating spacers 316 positioned on opposite sides of the second conductive gate 701 (see paragraph [0040] and fig. 7).

    PNG
    media_image4.png
    643
    754
    media_image4.png
    Greyscale


However, Yu discloses in a same field of endeavor, a MOS transistor including, inter-alia, a conductive gate 20 and first insulating spacers 22 having a substantially parallelepiped shape and positioned on opposite sides of the conductive gate 20 (see col. 2, lines 54-65 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the technique of Yu into the device of Flachowsky in order to include first insulating spacers having a substantially parallelepiped shape since the configuration regarding about the shape of the first insulating spacers was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

Allowable Subject Matter
Claims 6 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regan et al.		U.S. Patent 9,449,833	Sep. 20, 2016.
Majumdar et al.	U.S. Pub. 2015/0162425	Jun. 11, 2015.
Hoentschel et al.	U.S. Pub. 2010/0078736	Apr. 1, 2010.
Park et al.		U.S. Pub. 2009/0159990	Jun. 25, 2009.
Liao et al.		U.S. Pub. 2009/0020801	Jan. 22, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892